Citation Nr: 0405281	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  98-14 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran is entitled to receive Department of 
Veterans Affairs (VA) disability compensation and Office of 
Workers' Compensation Programs (OWCP) benefits concurrently 
from March 1, 1996 through July 31, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in November 1991 having 
completed more than 20 years of active service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fargo, North Dakota. 

In December 2002 the Board remanded this case to the M&ROC 
for additional development that included the adjudication of 
the intertwined issue of waiver of overpayment.  The M&ROC 
Committee on Waivers & Compromises issued a decision in June 
2003 that denied waiver of overpayment in this case.  The 
M&ROC issued notice to the veteran in June 2003 and the 
record does not as yet reflect a notice of disagreement with 
that determination.  The M&ROC also completed action on the 
question of creation of the indebtedness and recently 
returned the case to the Board for further appellate review 
of the question of concurrent receipt of VA and OWCP benefits 
for the period in question.


FINDINGS OF FACT

1.  Prior to March 1, 1996, the veteran received VA 
compensation at the 90 percent rate that included a 50 
percent evaluation for post-traumatic stress disorder (PTSD).

2.  The M&ROC granted entitlement to a 100 percent evaluation 
for PTSD effective March 1, 1996 based upon a hospitalization 
in February 1996.

3.  The veteran was awarded OWCP disability benefits from 
March 1996 through August 1996 on account of the aggravation 
of PTSD in the workplace and OWCP did not notify VA thereof 
until VA had processed the retroactive award. 

4.  Applicable law prohibits the concurrent payment of VA 
disability compensation and OWCP compensation for the same 
disability and the VA payment thereof for the period of March 
1996 through July 1996 calculated in the amount of $5030.00 
constituted an erroneous award of benefits prohibited under 
applicable law; the award did not result from VA 
administrative error.


CONCLUSION OF LAW

The overpayment of VA compensation from March 1996 through 
July 1996 in the calculated amount of $5030.00 was validly 
created.  38 U.S.C.A. §§ 5103A, 5107, 5112 (West 2002); 38 
C.F.R. §§ 1.911, 3.159, 3.400, 3.500, 3.708 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that in July 1995 the M&ROC granted service 
connection for PTSD.  A 50 percent rating was assigned for 
PTSD and this made the combined evaluation for service-
connected disabilities 90 percent from April 1995.  The M&ROC 
issued notice in July 1995.  The record showed that VA 
employed the veteran as a Mental Health Counselor at a 
medical center.  The M&ROC received a request for information 
in June 1995 in connection with a claim the veteran made with 
the OWCP.  

The M&ROC received additional medical evidence that included 
the report of the veteran's admission to a private hospital 
on February 26, 1996 for PTSD.  The M&ROC then issued a 
rating decision in June 1996 that granted a 100 percent 
rating for PTSD from the date of the hospital admission.  
He was informed through M&ROC correspondence in June 1996 
that the increase was effective March 1, 1996.  A VA report 
of contact dated in August 1996 noted that the veteran was 
entitled to OWCP benefits for PTSD, and that when the benefit 
was increased to 100 percent, additional benefits were paid 
before he elected between VA and OWCP.  The report of contact 
indicates that OWCP contacted VA with the information.  VA 
wrote to OWCP indicating it had not provided PWCP with 
benefit information.  However, the record of an OWCP 
compensation application in March 1996 shows the veteran 
attached a copy of a VA rating decision that showed the 
respective individual and combined disability evaluations VA 
awarded in July 1995.

In August 1996, the M&ROC informed the veteran that OWCP had 
advised VA of the entitlement to their benefits for his PTSD, 
that he was not entitled to concurrent payment, and that he 
was required to elect between VA and the OWCP benefit.  He 
was advised that his VA compensation would be reduced from 
March 1, 1996.  The OWCP has provided VA with the amount of 
OWCP benefits paid from March through July 1996.  (Further 
information as reflected in a M&ROC letter in August 1998 
indicated that OWCP had processed its award of benefits prior 
to VA having completed its evaluation in mid 1996.)

The M&ROC letter advised the veteran that an election was not 
received prior to the award of the increase.  The M&ROC 
letter to OWCP in August 1996 indicated that increased VA 
benefits were erroneously awarded without first notifying 
OWCP, and that there was no election of VA benefits of 
record.  Thereafter, the record reflects that the veteran was 
informed through the statement of the case in October 2000 
that he had a $5,030.00 overpayment.  This amount was 
recently confirmed through an audit in June 2003 and 
represented the difference between the 100 percent and 90 
percent rates of VA compensation payable during the period 
under consideration.  The OWCP in December 1996 asked ZVA for 
records regarding the compensation award.  In March 1997 OWCP 
wrote that it accepted a claim in February 1996 based on 
aggravation of PTSD and that he was paid OWCP benefits 
beginning in March 1996.

Through the hearing testimony the veteran challenges the 
creation of the overpayment and it's recovery if validly 
created (Transcript (T) at 3, 5-7).  His argument in the 
substantive appeal in essence asserts the earlier effective 
date of VA benefits establishes no increase occurred as a 
result of OWCP benefits in 1996.  Further that OWCP did not 
notify him of the election requirement until several months 
had passed, that it was OWCP error and they should collect 
any alleged overpayment.  

The M&ROC sought another opinion from the VA Regional Counsel 
regarding the correct application of 38 C.F.R. § 3.708 since 
the original request in 1997 had apparently been misplaced if 
received.  The October 2003 opinion is of record and therein 
the VA Regional Counsel concluded that the amount of VA 
compensation subject to recovery was the amount attributed to 
the aggravation of the disability that was the basis for the 
OWCP award.  Thus as the veteran had received VA compensation 
at the 90 percent rate prior to the aggravation of PTSD.  
Thus the amount representing concurrent payment for the same 
disability was the difference between the 100 percent and 90 
percent rates.


Criteria

Federal Employees' Compensation.  (a) Military service--(1) 
Initial election. Where a person is entitled to compensation 
from the Office of Workers' Compensation Programs, under the 
Federal Employees' Compensation Act (FECA) based upon 
disability or death due to service in the Armed Forces and is 
also entitled based upon service in the Armed Forces to 
pension, compensation or dependency and indemnity 
compensation under the laws administered by the Department of 
Veterans Affairs, the claimant will elect which benefit he or 
she will receive. Pension compensation, or dependency and 
indemnity compensation may not be paid in such instances by 
the Department of Veterans Affairs concurrently with 
compensation from the Office of Workers' Compensation 
Programs. Benefits are not payable by the Office of Workers' 
Compensation Programs for disability or death incurred on or 
after January 1, 1957, based on military service.

(2) Right of reelection. Persons receiving compensation from 
the Office of Workers' Compensation Programs based on death 
due to military service may elect to receive dependency and 
indemnity compensation at any time. Once payment of 
dependency and indemnity compensation has been granted, all 
further right to FECA benefits is extinguished and only 
dependency and indemnity compensation is payable thereafter. 

(3) Rights of children. Where primary title is vested in the 
surviving spouse, the claimant's election controls the rights 
of any of the veteran's children, regardless of whether they 
are in the claimant's custody and regardless of the fact that 
such children may not be eligible to receive benefits under 
laws administered by the Office of Workers' Compensation 
Programs. A child who is eligible for dependency and 
indemnity compensation or other benefits independent of the 
surviving spouse's entitlement may receive such benefits 
concurrently with payment of FECA benefits to the surviving 
spouse.

(4) Entitlement based on 38 U.S.C. 1151. The provisions of 
this paragraph are applicable also in those cases in which 
disability or death occurs as a result of having submitted to 
an examination, medical or surgical treatment, 
hospitalization or training. 

(b) Civilian employment--(1) Same disability or death. Where 
a person is entitled to compensation from the Office of 
Workers' Compensation Programs based upon civilian employment 
and is also entitled to compensation or dependency and 
indemnity compensation under laws administered by the 
Department of Veterans Affairs for the same disability or 
death, the claimant will elect which benefit he or she will 
receive. On or after September 13, 1960, an award cannot be 
approved for payment of compensation or dependency and 
indemnity compensation concurrently with compensation from 
the Office of Workers' Compensation Programs in such 
instances and an election to receive benefits from either 
agency is final. See Sec. 3.958. There is no right of 
reelection. (5 U.S.C. 8116(b)) A child who is eligible for 
dependency and indemnity compensation or other benefits 
independent of the surviving spouse's entitlement may receive 
such benefits concurrently with payment of FECA benefits to 
the surviving spouse.  


(2) Not the same disability or death. There is no prohibition 
against payment of benefits under the Federal Employees' 
Compensation Act concurrently with other benefits 
administered by the Department of Veterans Affairs when such 
benefits are not based on the same disability or death.  
38 C.F.R. §  3.708.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. (a)Unless 
specifically provided. On basis of facts found. (f) Federal 
employees' compensation cases (Sec. 3.708). Date authorized 
by applicable law, subject to any payments made by the Office 
of Workers' Compensation Programs under the Federal 
Employees' Compensation Act over the same period of time.  
38 C.F.R. § 3.400(a), (f).

Federal employees' compensation cases. Any award approved 
prior to September 13, 1960, authorizing Department of 
Veterans Affairs benefits concurrently with an award of 
benefits under the Federal Employees' Compensation Act based 
on a finding that the same disability or death was due to 
civilian employment is not affected by the prohibition 
against concurrent awards contained in 5 U.S.C. 8116(b).  
38 C.F.R. §  3.958.  Limitations on right to receive 
compensation.  (a) While an employee is receiving 
compensation under this subchapter, or if he has been paid a 
lump sum in commutation of installment payments until the 
expiration of the period during which the installment 
payments would have continued, he may not receive salary, 
pay, or remuneration of any type from the United States, 
except - (1) in return for service actually performed; (2) 
pension for service in the Army, Navy, or Air Force; (3) 
other benefits administered by the Department of Veterans 
Affairs unless such benefits are payable for the same injury 
or the same death; and (4) retired pay, retirement pay, 
retainer pay, or equivalent pay for service in the Armed 
Forces or other uniformed services. 


However, eligibility for or receipt of benefits under 
subchapter III of chapter 83 of this title, or another 
retirement system for employees of the Government, does not 
impair the right of the employee to compensation for 
scheduled disabilities specified by section 8107(c) of this 
title. (b) An individual entitled to benefits under this 
subchapter because of his injury, or because of the death of 
an employee, who also is entitled to receive from the United 
States under a provision of statute other than this 
subchapter payments or benefits for that injury or death 
(except proceeds of an insurance policy), because of service 
by him (or in the case of death, by the deceased) as an 
employee or in the armed forces, shall elect which benefits 
he will receive.  The individual shall make the election 
within 1 year after the injury or death or within a further 
time allowed for good cause by the Secretary of Labor. The 
election when made is irrevocable, except as otherwise 
provided by statute.

(c) The liability of the United States or an instrumentality 
thereof under this subchapter or any extension thereof with 
respect to the injury or death of an employee is exclusive 
and instead of all other liability of the United States or 
the instrumentality to the employee, his legal 
representative, spouse, dependents, next of kin, and any 
other person otherwise entitled to recover damages from the 
United States or the instrumentality because of the injury or 
death in a direct judicial proceeding, in a civil action, or 
in admiralty, or by an administrative or judicial proceeding 
under a workmen's compensation statute or under a Federal 
tort liability statute.  However, this subsection does not 
apply to a master or a member of a crew of a vessel.

(d) Notwithstanding the other provisions of this section, an 
individual receiving benefits for disability or death under 
this subchapter who is also receiving benefits under 
subchapter III of chapter 84 of this title or benefits under 
title II of the Social Security Act shall be entitled to all 
such benefits, except that -(1) benefits received under 
section 223 of the Social Security Act (on account of 
disability) shall be subject to reduction on account of 
benefits paid under this subchapter pursuant to the 
provisions of section 224 of the Social Security Act; and (2) 
in the case of benefits received on account of age or death 
under title II of the Social Security Act, compensation 
payable under this subchapter based on the Federal service of 
an employee shall be reduced by the amount of any such social 
security benefits payable that are attributable to Federal 
service of that employee covered by chapter 84 of this title.  
However, eligibility for or receipt of benefits under chapter 
84 of this title, or benefits under title II of the Social 
Security Act by virtue of service covered by chapter 84 of 
this title, does not affect the right of the employee to 
compensation for scheduled disabilities specified by section 
8107(c) of this title.  38 U.S.C.A. § 8116.

(a) The regional office Committees are authorized, except as 
to determinations under Sec. 2.6(e)(4)(i) of this chapter 
where applicable, to consider and determine as limited in 
Secs. 1.955 et seq., settlement, compromise and/or waiver 
concerning the following debts and overpayments: (1) Arising 
out of operations of the Veterans Benefits Administration: 
(i) Overpayment or erroneous payments of pension, 
compensation, dependency and indemnity compensation, burial 
allowances, plot allowance, subsistence allowance, education 
(includes debts from work study and education loan defaults 
as well as from other overpayments of educational assistance 
benefits) or insurance benefits, clothing allowance and 
automobile or other conveyance and adaptive equipment 
allowances.  38 C.F.R. § 1.956   

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in Sec. 3.105. The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided. 

Where an award is reduced, the reduced rate will be effective 
the day following the date of discontinuance of the greater 
benefit. (a) Except as otherwise provided (38 U.S.C. 
5112(a)). In accordance with the facts found. (2) Except as 
provided in paragraph (r) of this section, and Sec. 3.501 (e) 
and (g), date of last payment on an erroneous award based 
solely on administrative error or error in judgment. (e) 
Federal employees' compensation (Sec. 3.708). 
The day preceding the date the award of benefits under the 
Federal Employees' Compensation Act became effective. If 
children on rolls and surviving spouse has primary title, 
award to children discontinued same date as surviving 
spouse's award.  38 C.F.R. § 3.500. 

Under applicable statutory and regulatory criteria, the  
effective date of a reduction or discontinuance of pension,  
compensation, or dependency and indemnity compensation  
benefits for a payee or dependent by reason of an erroneous  
award based solely on administrative error or error in  
judgment shall be the date of the last payment.  38 U.S.C.A.  
§ 5112(b) (10); 38 C.F.R. § 3.500(b) (2).  

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived. VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  If the 
debtor writes to VA and questions whether he or she owes the 
debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  38 
C.F.R. § 1.911 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating the appellant's claim.  He has been notified 
of his procedural and appellate rights.  Furthermore, he has 
been provided with the laws and regulations pertinent to this 
claim, and has been afforded the opportunity to present 
arguments in favor of his claim.  The M&ROC substantially 
completed the development that the Board sought through its 
remand.  This included consideration of the validity of the 
debt as a part of the consideration of waiver of recovery.  
The statement of the case was limited o the validity of the 
debt and the substantive appeal contained argument directed 
to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998)

Moreover, this is a matter to which the holding in Barger v. 
Principi, 16 Vet. App. 132 (2002) applies and thus the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) is not 
applicable.  Further, facts of this issue are not disputed, 
and no further evidentiary development is needed as the 
appellant's claim is being denied essentially as a matter of 
law, and as stated above, the appellant has been provided 
with notice of these laws.  Therefore, there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  (38 U.S.C. § 5103A(a)).


Validity of the debt

The Board noted in its remand that the issue of waiver was 
reasonably raised and an intertwined issue that had as yet 
not been initially adjudicated or developed to any extent.  
See Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996) and 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The M&ROC did develop the question of the validity of the 
debt and adjudicated the issue of waiver of recovery of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
Board observed that issues related to the creation or 
validity include VA's administrative error and knowledge.  
See for example , Bell v. Derwinski, 1 Vet. App. 430 (1991).  
However, the veteran had not appealed the waiver 
determination so the issue remains for review should he 
initiate an appeal in a timely manner.

Initially it must be determine whether the overpayment was 
properly created.  It must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2)(1996).  

There is no question in this case that the veteran was not 
entitled to the benefits in question, namely, additional VA 
compensation that represented an increased rating for PTSD, 
as this disability was the basis for the OWCP award during 
the period from March 1996 through July 1996.  As a matter of 
law there was no entitlement to this benefit and the 
applicable regulations regarding effect dates of entitlement 
and reduction or termination clearly reflect this fact.  The 
record clearly shows that VA was not solely responsible for 
the veteran being erroneously paid benefits.  OWCP did not 
apprise VA of the basis for the OWCP compensation award until 
VA had made a retroactive payment of increased compensation 
for PTSD, the same disability that supported the OWCP 
determination.  OWCP was on notice that the veteran received 
compensation for the same disability that was the basis for 
its determination.  

For example, it had information with the OWCP application 
that showed the disability rating in effect for PTSD.  
Immediately upon receiving notice from OWCP, VA advised the 
veteran of the erroneous award and overpayment.  

Waiver of indebtedness is a separate determination from 
creation of the debt and as noted herein the waiver issue is 
not presently before the Board.  The erroneous payment of 
compensation was clearly barred by law and VA was not solely 
responsible for it.  

In fact the argument is that there was no concurrent payment 
because of the respective effective dates.  This of course 
overlooks the statutory prohibition that OWCP benefits and VA 
benefits for the same disability are not permitted.  

Thus, the Board concludes the debt resulting from an 
overpayment of VA compensation from March 1996 through July 
1996 was validly created as a matter of law to the extent 
that the VA benefit duplicated the same benefit used for OWCP 
compensation purposes.  

In the veteran's case at hand, the difference between the 90 
percent rate and 100 percent rate was the "aggravation" of 
PTSD that formed the basis of the OWCP award and the VA 
benefit cannot duplicate it for the period in question.

In summary applicable law and implementing regulations 
prohibit duplication of OWCP and VA benefits fore the same 
disability.  

The basic fact that the veteran received monetary payments 
from OWCP and VA for the same disability is not reasonably 
disputed nor asserted that VA was solely at fault.  

In fact VA sought to remedy the erroneous dual payment 
immediately after learning from OWCP that it had occurred on 
account of an earlier OWCP decision, albeit only shortly 
before VA adjudicated the claim for increase and processed 
the award.  

That OWCP had awarded the benefit on account of PTSD was not 
a fact reasonably obvious from the record.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is  dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought). 


ORDER

The veteran not having established entitlement to receive VA 
disability compensation and OWCP benefits concurrently from 
March 1, 1996 through July 31, 1996, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



